564 F.2d 199
UNITED STATES of America, Plaintiff-Appellee,v.Mark Bruce ASTROFF and Robert Duane Steverson, Defendants-Appellants.
No. 76-2289.
United States Court of Appeals,Fifth Circuit.
Nov. 16, 1977.

Martin G. Weinberg, James W. Lawson, Boston, Mass., for defendants-appellants.
James R. Gough, Jr., U. S. Atty., Mary L. Sinderson, George A. Kelt, Jr., Donald L. Lambright, Asst. U. S. Attys., Houston, Tex., for plaintiff-appellee.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion August 8, 1977, 5 Cir., 1977, 556 F.2d 1369)
Before BROWN, Chief Judge, and THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY and RUBIN, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.